Case 1:20-cv-00431-LO-TCB Document 27 Filed 04/15/21 Page 1 of 3 PageID# 351



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



   Board of Trustees,Sheet Metal
   Workers'National Pension Fund,
   et al.,

                          Plaintiffs,                         Case No. l;20-cv-0431
           V.                                                 Hon. Liam O'Grady

   Fahrenheit Mechanical, LLC,

                          Defendant.


                                             ORDER


       This matter comes before the Court on the Magistrate Judge's R&R granting Plaintiffs'

motion for defaultjudgment pursuant to Fed. R. Civ. P. 55(b). Dkt. 26;see also Dkts. 22,23.

       Plaintiffs, the Boards of Trustees for the Sheet Metal Workers' National Pension Fund;

International Training Institute for the Sheet Metal and Air Conditioning Industry; National

Stabilization Agreement for the Sheet Metal Industry Trust Fund, the Sheet Metal Workers'

Occupational Health Institute Trust, and the National Energy Management Institute Committee
(together "the Fund")filed this action on April 17,2020 against Defendant Fahrenheit

Mechanical, LLC,alleging violations of the Employee Retirement Income Security Act of 1974

("ERISA"),as amended,29 U.S.C. § 1332(a)(3),(d)(1),(g)(2), and the Labor Management

Relations Act of 1947("LMRA"),as amended,29 U.S.C. § 185. See generally Dkt. 11. The

Fund seeks a monetary judgment consisting of delinquent contributions due by audit, an exit
contribution, accrued interest, liquidated damages, audit testing fees, and attorney's fees and

costs pursuant to ERISA,the LMRA,and the Parties' collective bargaining agreement("CBA")
and Trust Document. See generally DkXs. 11,23.
Case 1:20-cv-00431-LO-TCB Document 27 Filed 04/15/21 Page 2 of 3 PageID# 352
Case 1:20-cv-00431-LO-TCB Document 27 Filed 04/15/21 Page 3 of 3 PageID# 353
